Citation Nr: 0114634	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  01-03 738	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

In a January 2000 rating decision, the regional office (RO) 
awarded the veteran a 20 percent rating for seizures as 
residuals of head injury and a 10 percent rating for 
headaches with memory loss and dizziness as residuals of head 
injury.  The veteran and the attorney, B.H., entered a fee 
agreement on November 16, 1995, the terms of which are 
discussed below.

The attorney has expressed his intention to charge the 
veteran a fee for his representation of him before the 
Department of Veterans Affairs (VA).  The issue of the 
reasonableness of attorney fees charged by the claimant's 
attorney for his services rendered to the veteran was raised 
sua sponte by the Board of Veterans Appeals on its own 
motion.  See 38 C.F.R. § 5904(c)(2) (West 1991 & Supp. 2001) 
and 38 C.F.R. § 20.609(i) (2000).  The veteran and B.H. were 
notified of this action by a letter dated February 22, 2001, 
and were advised therein that they were to submit any 
evidence or argument concerning this matter directly to the 
Board within 30 days.  No response has been received from 
either the attorney or the veteran.


FINDINGS OF FACT

1.  In a May 1989 decision, the Board denied entitlement to 
service connection for a seizure disorder claimed as a 
residual of an in-service head injury.

2.  The Notice of Disagreement (NOD) which preceded the 
Board's May 1989 decision was filed on May 15, 1987.

3.  In a January 2000 rating decision, the RO granted 
entitlement to service connection for seizures as residuals 
of head injury, awarding a 20 percent rating, and granted 
entitlement to service connection for headaches with memory 
loss and dizziness as residuals of head injury, awarding a 10 
percent rating.

4.  Since its May 1989 decision, the Board has not 
promulgated a final decision with respect to the veteran's 
claims for service connection for seizures as residuals of 
head injury, or headaches with memory loss and dizziness as 
residuals of head injury.

5.  The veteran and the attorney, B.H., entered a fee 
agreement in November 1995 which provides that the veteran 
shall pay the attorney a fee for of 25 percent of "any 
settlement awarded" in his claim for veterans benefits.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have not been met regarding the 
attorney's representation in the claims for service 
connection for seizures as residuals of head injury, and the 
claim for service connection for headaches with memory loss 
and dizziness as residuals of head injury.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 2001); 38 C.F.R. § 20.609(c) 
(2000).

2.  A fee in excess of $0 for services rendered on the 
veteran's behalf before VA in connection with a claim of 
entitlement to service connection for seizures as residuals 
of head injury, or headaches with memory loss and dizziness 
as residuals of head injury is excessive and unreasonable.  
38 U.S.C.A. § 5904(C)(2) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.609(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1989 decision, the Board denied entitlement to 
service connection for a seizure disorder claimed as a 
residual of an in-service head injury.  The NOD which 
preceded the Board's May 1989 decision was filed on May 15, 
1987.  Since its May 1989 decision, the Board has not 
promulgated a final decision with respect to the veteran's 
claims for service connection for seizures as residuals of 
head injury, or headaches with memory loss and dizziness as 
residuals of head injury.  The Board's April 1997 remand of 
such issues is not a final decision.  See In the Matter of 
the Fee Agreement of Stanley, 9 Vet. App. 203, 206-08 (1996); 
see also 38 C.F.R. § 20.110(b) (2000).

In November 1995, the veteran and the attorney, B.H., entered 
a fee agreement which provides that the veteran shall pay the 
attorney a fee for of 25 percent of "any settlement 
awarded" in his claim for veterans benefits.

In a January 2000 rating decision, the RO granted entitlement 
to service connection for seizures as residuals of head 
injury, awarding a 20 percent rating, and granted entitlement 
to service connection for headaches with memory loss and 
dizziness as residuals of head injury, awarding a 10 percent 
rating.

In light of the foregoing, there are two questions now before 
the Board are: 1) Is the attorney eligible to charge a fee?; 
and 2) Is the attorney fee agreement reasonable?

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.609(c) (2000).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, no final decision has been promulgated by the 
Board with respect to the issues involved for which a NOD was 
filed on or after November 18, 1988.  The fee agreement does 
not meet the basic requirements of 38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 2001).  Accordingly, the attorney may not 
charge or receive a fee for representation of the veteran 
before VA with regard to the issues of entitlement to service 
connection for entitlement to service connection for seizures 
as residuals of head injury and entitlement to service 
connection for headaches with memory loss and dizziness as 
residuals of head injury.  The Board concludes that the 
attorney is not entitled to the payment of a fee.  Any fee in 
excess of $0 charged by or paid to the attorney for service 
rendered in connection with the veteran's claims for VA 
benefits is unreasonable.

Consequently, the attorney is ordered to refund to the 
veteran any moneys paid to him for his representation of the 
veteran before VA.  As a reduction in the fee is ordered, the 
attorney must credit the account of the claimant with the 
amount of the reduction and refund any excess payment on the 
account to the claimant not later than the expiration of the 
time within which the ruling may be appealed to the Court of 
Veterans Appeals.  38 C.F.R. § 20.609(i).  Failure to do so 
may result in proceedings under 38 C.F.R. § 14.633 to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under 38 U.S.C.A. § 5905.

The attorney may charge for reasonable expenses.  This 
decision does not address the reasonableness of any such 
charges.



ORDER

No fee may be charged by the attorney for service rendered in 
connection with the veteran's claims for service connection 
for seizures as residuals of head injury and headaches with 
memory loss and dizziness as residuals of head injury.  As to 
service provided by the attorney as to such claims, any fee 
in excess of $0 is not reasonable.  The fee is reduced to a 
total of $0.  The amount in excess of $0 received by the 
attorney for services before VA is to be refunded to the 
claimant.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeal

 



